UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 16, 2011 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425). oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item8.01 Other Events. On September 16, 2011, POZEN, Inc., a Delaware corporation (“POZEN” or “the Company”), AstraZeneca AB (“AstraZeneca”), and AstraZeneca’s United States affiliate, AstraZeneca Pharmaceuticals, LP, received notice from Anchen Pharmaceuticals, Inc. (“Anchen”) pursuant to 21 U.S.C. 355(j)(2)(A)(vii)(IV) (the “Paragraph IV Notice Letter”), that Anchen had filed an Abbreviated New Drug Application (“ANDA”) with the United States Food and Drug Administration (“FDA”) seeking regulatory approval to market a generic version of VIMOVO™ (naproxen and esomeparazole magnesium) delayed release tablets before the expiration of U.S. Patent Nos.5,900,424, 6,369,085, 7,411,070, 7,745,466 and 6,926,907. The patents are among those listed with respect to VIMOVO™ in the FDA’s Approved Drug Products with Therapeutic Equivalents Evaluation publication (commonly referred to as the “Orange Book”) and expire at various times between 2016 and 2023. Anchen’s Paragraph IV Notice Letter asserts that its generic product will not infringe the five listed patents or that the five listed patents are invalid or unenforceable. The Company and AstraZeneca are evaluating Anchen’s Paragraph IV Notice Letter. The Company has full confidence in its intellectual property portfolio related to VIMOVO™ and will vigorously defend its patents from any infringement. The Company may receive additional Paragraph IV Notice Letters from other companies seeking to market generic versions of VIMOVO™ in the future and, after evaluation, may commence patent infringement lawsuits against such companies. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:September 21, 2011 - 3 -
